DETAILED ACTION
	This action is responsive to 01/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-23 allowed.
The following is an examiner’s statement of reasons for allowance: Embodiments of this invention are directed to a display device that can reduce a bezel area.
The prior art of record fails to adequately disclose the combined limitations of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a display panel comprising a plurality of pixels and a plurality of panel lines connected to the pixels; a plurality of sensing electrodes on the display panel; a plurality of sensing lines connected to the sensing electrodes on the display panel; and a plurality of pads connected to the panel lines and the sensing lines, wherein, at a fan-out part between the pixels and the pads, the panel lines are grouped into a plurality of first line groups, the sensing lines are grouped into a plurality of second line groups, the first line groups and the second line groups are alternately arranged and fan out portions of the first line groups having a fan shape and fan out portions of the second line groups having the fan shape partially overlap at the fan-out part, and each of the second line groups extend to fan out toward corresponding pads of the pads.” Similar limitations are also recited in independent claim 22.
Claims 1-5 and 7-21 depend from and further limit claim 1, and claim 23 depend from and further limit claim 22, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627